REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 9,307,276, which included original patent claims 1–21.  Applicant amended the claims on 3/3/2021.  Claims 1–21 are pending.
Applicant is reminded that because there was no intent to broaden within two years of the issuance of the patent, the claims of this patent may not be broadened in any manner via reissue.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “other errors”, specifically:
“Two inventors, William Michael Beals and John D. Hamrick, Jr., were omitted by accident and without deceptive intent on USPN 9,307,276. Additionally, the aforementioned patent contains an incorrect foreign priority claim.” (11/13/2017 declaration p. 2).

35 USC § 251 Rejections
	Claim 21 is rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.
35 U.S.C. 251 states in part that:
.
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
Applicant did not show an intent to broaden until the claim amendments of 9/30/2019 were filed, which was more than two years from the issuance of the patent (4/5/2016).
Claim 21 lacks the limitation: security module . . . comprising . . . a processing module” as was indicated during the interview held 2/26/2021.  Applicant should restore this “processing module” claim language to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 21 recites “receiving a plurality of messages by a security module in communication with the at least one processor, the security module comprising at least one conditional access module, a first message belonging to a first category and a second message belonging to a second category”.  It is not clear whether the processor is capable of: receiving the first and second messages in addition to the plurality of messages, or whether the first and second messages are part of the plurality of messages.  Applicant should amend the claim for clarification.  

Allowable Subject Matter
Claims 1–20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  While Dureau indeed can process different messages with different priorities, there is no teaching in Dureau that addresses the independent claim limitations regarding incrementing and comparing standard priority message values vs. a threshold value and promoting a standard priority message over a high priority when the standard message value exceeds the threshold value.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992